Citation Nr: 0107399	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  00-01 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel



INTRODUCTION

The veteran had active military service from March 1942 to 
October 1945, and from September 1946 to December 1948.  The 
appellant is the veteran's surviving spouse.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The present appeal arises from a February 1999 rating 
decision, in which the RO denied the appellant's claim for 
service connection for cause of the veteran's death.  The 
appellant filed an NOD in that same month, and the RO issued 
an SOC in April 1999.  The appellant filed a substantive 
appeal in January 2000.  

REMAND

The Board notes that VA has long recognized that the 
Department has a duty to assist a claimant in developing 
evidence pertinent to his or her claim.  38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. § 3.103(a) (2000).  This duty to 
assist includes conducting thorough examinations of the 
veteran in some cases, and obtaining professional reviews and 
opinions in other cases, such as where the veteran is 
deceased.  Precedential caselaw of the United States Court of 
Appeals for Veterans Claims has confirmed this obligation 
over the years.  See, e.g., Green v. Derwinski, 1 Vet.App. 
121 (1991); Lineberger v. Brown, 5 Vet.App. 367, 369 (1993); 
Waddell v. Brown, 5 Vet. App. 454, 456 (1993); see also 38 
C.F.R. § 3.326 (2000).

Furthermore, very recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases.  The United States Congress has recently 
passed, and the President has signed into law, legislation 
which, in pertinent part, modified and clarified VA's duty to 
assist a claimant in evidentiary development.  See the 
Veterans Claims Assistance Act of 2000, Public Law No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000).  See generally Holliday 
v. Principi, ___ Vet.App. ___, No. 99-1788 (Feb. 22, 2001).  
Of significance, in the present matter, is language in the 
new statute which provides:

MEDICAL EXAMINATIONS FOR COMPENSATION CLAIMS. -- 

(1)  In the case of a claim for disability 
compensation, the assistance provided by the 
Secretary under subsection (a) shall include 
providing a medical examination or obtaining a 
medical opinion when such an examination or 
opinion is necessary to make a decision on the 
claim.

(2)  The Secretary shall treat an examination or 
opinion as being necessary to make a decision on a 
claim for purposes of paragraph (1) if the 
evidence of record before the Secretary, taking 
into consideration all information and lay or 
medical evidence (including statements of the 
claimant)-

(A)  contains competent evidence that the 
claimant has a current disability, or persistent 
or recurrent symptoms of disability; and

(B)  indicates that the disability or symptoms 
may be associated with the claimant's active 
military, naval, or air service; but

(C)  does not contain sufficient medical 
evidence for the Secretary to make a decision on 
the claim.

Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified as amended at 38 U.S.C.A. § 5103A(d)) 
(boldface added).

A review of the veteran's service medical records reflects 
that he was medically examined in June 1948, when he was 
complaining of tightness, cramping, and pain in the calf of 
his right leg on walking.  The veteran reported that he had 
been smoking since the age of 10, averaging 1/2-1 pack per day.  
Following a clinical evaluation, the examiner's impression 
was thromboangiitis obliterans (Buerger's disease).  In July 
1948, the veteran underwent a sympathectomy.  No subjective 
improvements in exercise tolerance were reported following 
surgery.  Subsequently, pursuant to the proceedings of a 
December 1948 Medical Board, the veteran was found unfit for 
service, and was medically discharged.  Thereafter, in a 
February 1949 rating decision, the RO service connected the 
veteran for thromboangiitis obliterans, and awarded a 40 
percent disability rating.  

In April 1992, the veteran filed an increased rating claim 
for his service-connected thromboangiitis obliterans, and 
also filed a claim for service connection for a heart 
disorder, as secondary to his service-connected 
thromboangiitis obliterans.  With his claims, he submitted 
treatment records from a physician, Paul Schneider, M.D., 
dated from February 1988 to June 1991.  These records noted 
the veteran's diagnosis of, and treatment for congestive 
heart failure and atherosclerotic heart disease.  In 
particular, in a June 1991 statement, Dr. Schneider remarked 
that the veteran had been previously diagnosed by VA as 
suffering from Buerger's disease of the "lungs".  He 
indicated that it was conceivable that the veteran's then 
current cardiac findings, labeled as arteriosclerotic, might 
have a Buerger's component.  Dr. Schneider further noted that 
the veteran had experienced progressively deteriorating 
cardiopulmonary function since 1988.  

In May 1992, the veteran was medically examined for VA 
purposes.  The examiner, following a clinical evaluation, 
diagnosed the veteran with Buerger's disease.  He remarked 
that he had reviewed Dr. Schneider's June 1991 statement, and 
that he knew of no association between heart disease and 
Buerger's disease.  In a July 1992 rating decision, the RO 
denied the veteran's claims both for an increased rating for 
thromboangiitis obliterans, and for service connection for a 
heart disorder as secondary to thromboangiitis obliterans.  

Subsequently, in October 1998, the veteran died.  His death 
certificate reflects the immediate cause of death as being 
congestive heart failure, as a consequence of 
arteriosclerotic heart disease.  A noted contributing cause 
of death, reported as not related to the underlying cause, 
was chronic obstructive lung disease.

In December 1998, the appellant filed her claim for service 
connection for the cause of the veteran's death.  

Subsequently, the RO received hospital records from Underwood 
Memorial Hospital, as well as records from Dr. Schneider, 
documenting the veteran's hospitalization and treatment for 
heart disease.  Thereafter, the appellant submitted a 
statement to the RO from Dr. Schneider, dated in December 
1998.  In his statement, in particular, Dr. Schneider noted, 
with respect to the veteran, "The question of whether the 
thromboangiitis tendency contributes to coronary artery 
disease cannot be included or excluded."  

The Board is cognizant that we may consider only independent 
medical evidence to support our findings, and must cite to 
competent evidence of record to support our conclusions.  See 
Rucker v. Brown, 10 Vet.App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet.App. 171 (1991), and Hatlestad v. Derwinski, 
3 Vet.App. 213 (1992).  Clearly, this matter involves a 
medical question, and the Board is not permitted to draw 
inferences as to medical causation or etiology without a 
solid foundation in the record.  See Colvin, supra.  

As noted above, the Board has before it conflicting medical 
opinions to consider with respect to whether the veteran's 
arteriosclerotic heart disease was related in any way to his 
service-connected thromboangiitis obliterans.  In this 
respect, Dr. Schneider, who reports one of his professional 
titles as being a Fellow of the American College of 
Cardiology (FACC), has, in two different medical statements, 
indicated that a relationship between the veteran's 
thromboangiitis obliterans and heart disease is 
"conceivable" and "cannot be included or excluded."  On 
the other hand, the VA examiner in 1992 reported that he knew 
of no association between arteriosclerotic heart disease and 
thromboangiitis obliterans.  

Thus, in this instance, given Dr. Schneider's apparent 
specialty in cardiology and his opinion as to a possible 
relationship between the veteran's service-connected 
thromboangiitis obliterans and his later developing heart 
disease, and given the provisions of the VCAA, the Board 
hereby remands the appellant's appeal to the RO for 
additional development as outlined below.  In this respect, 
the Board believes the claims file should be referred to a VA 
examiner or independent medical doctor, which medical 
professional should conduct a thorough review of the file and 
render an opinion as to whether there is any association 
between the veteran's service-connected thromboangiitis 
obliterans and the arteriosclerotic heart disease which 
caused his death.  

The Board notes, in passing, that to establish service 
connection for the cause of the veteran's death, the evidence 
must show that disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly, or with 
some other condition, be the immediate or underlying cause, 
or be etiologically related thereto.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Service-connected diseases involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312 (2000).  

Therefore, under the circumstances set forth above, the 
appellant's appeal is REMANDED to the RO for the following 
action:  

1. The RO should invite the appellant to 
submit or identify any additional medical 
evidence in support of her claim.  Based 
upon her response, the RO should obtain 
copies of any pertinent treatment records 
from the identified source(s).  
Thereafter, any additional medical 
evidence submitted or obtained should be 
associated with the claims folder.  

2. The RO should refer the veteran's claims 
file, to include this Remand decision, to 
an appropriate medical doctor, who is 
qualified to render an opinion with 
respect to the medical question on 
remand.  That physician should be 
requested to review the evidence of 
record, in particular, the statements 
from Dr. Schneider, dated in June 1991 
and December 1998, and the May 1992 VA 
examination report.  Thereafter, he or 
she should answer the following 
questions:  

a.  Is it at least as likely as not 
that an etiological relationship 
exists between the veteran's 
arteriosclerotic heart disease and 
his service-connected 
thromboangiitis obliterans?

b.  Is it at least as likely as not 
that the service-connected 
thromboangiitis obliterans either 
caused or contribute substantially 
or materially to the cause of the 
veteran's death?

All opinions expressed should be 
supported by reference to pertinent 
evidence, especially Dr. Schneider's and 
the VA examiner's opinions.  If the 
physician is unable to give an opinion 
with respect to the question presented, 
he or she should explain why.  

3. Following completion of the foregoing, 
the RO should review the claims folder 
and ensure that the aforementioned 
development action has been conducted and 
completed in full, and that all 
procedural development required by the 
Veterans Claims Assistance Act of 2000 
has been accomplished.  If any required 
action is incomplete, appropriate 
corrective action is to be implemented.  

4. Thereafter, the RO should again consider 
the appellant's claim.  If action taken 
remains adverse to the appellant, she and 
her accredited representative should be 
furnished an SSOC concerning all evidence 
added to the record since the last SSOC.  
Thereafter, the appellant and her 
representative should be given an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, if otherwise in 
order.


By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and ensure due process of law.  No action is 
required by the appellant until she receives further notice.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of the appeal.  38 C.F.R. § 20.1100(b) (2000).


